Citation Nr: 0824396	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-29 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than February 22, 
1994 for the grant of service connection and assignment of a 
100 percent rating for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980.  The appellant is the veteran's conservator.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Denver, Colorado, which denied entitlement to an effective 
date earlier than February 22, 1994 for the grant of service 
connection and assignment of a 100 percent rating for 
paranoid schizophrenia.  The veteran relocated and his claim 
is now being addressed by the RO in Des Moines, Iowa.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The veteran and his mother testified before a Decision Review 
Officer at an August 2004 hearing at the RO.  A transcript 
has been associated with the file.  The veteran requested a 
personal hearing before a Member of the Board at the VA 
Central Office in his August 2004 substantive appeal.  The 
veteran failed to report for his scheduled hearing in January 
2005.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The veteran brought a claim for service connection for 
paranoid schizophrenia, which was denied in a June 16, 1987 
rating decision.  The veteran was informed of the adverse 
decision and given his appellate rights; and he did not 
appeal.

2.  The veteran brought a petition to reopen the claim for 
service connection on February 22, 1994; service connection 
was ultimately granted, effective on that date by an April 
1998 rating decision, of which the veteran was notified in 
May 1998.

3.  The veteran's mother, at that time his custodian, filed a 
June 1999 statement challenging the effective date of service 
connection.

4.  A June 2001 Board decision determined that clear and 
unmistakable error did not exist in the June 16, 1987 rating 
decision that denied service connection for paranoid 
schizophrenia.




CONCLUSION OF LAW

The appellant's freestanding claim for an effective date 
earlier than February 22, 1994 for the grant of service 
connection and assignment of a 100 percent rating for 
paranoid schizophrenia, is not authorized by law.  38 
U.S.C.A. §§ 5101, 5105, 5110 (West 2002); 38 C.F.R. §§ 3.152, 
3.153, 3.400, 20.302, 20.1103 (2007); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2007).



II. Earlier Effective Date

The veteran brought a claim for service connection for 
paranoid schizophrenia, which was denied in a June 16, 1987 
rating decision.  This decision was not appealed and became 
final.  

The veteran's representative has argued that the veteran did 
not timely appeal the 1987 rating decision as he was 
incapable of doing so given his mental incapacity.  Equitable 
tolling is available where a veteran is able to show that a 
failure to initiate a timely appeal directly resulted from a 
mental illness that rendered him incapable of rational 
thought or deliberate decision making, or incapable of 
handling his own affairs and functioning in society.  Barrett 
v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  In this 
case, the veteran never filed a notice of disagreement with 
the June 1987 rating decision.  In such a circumstance, the 
doctrine of equitable tolling may not apply at all.  See 
McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005) ("...Court 
has been unable to find any case where equitable tolling was 
applied to performing an action on a timely basis where the 
action had not ultimately been performed.").  Even assuming 
it does, however, the record does not reflect that a mental 
illness prevented the veteran from initiating an appeal of 
the 1987 rating decision.  There is no indication in the 
record at that time that he had been deemed incompetent.  
Further, a veteran is presumed competent even where is doubt 
as to whether he is capable of administering his own funds.  

The veteran brought a petition to reopen the claim for 
service connection on February 22, 1994.  In this petition, 
the veteran requested that his claim be reopened based on new 
and material evidence.  He did not express disagreement with 
the prior decision, rendered in 1987.  Service connection was 
ultimately granted, effective on that date by an April 1998 
rating decision, of which the veteran was notified in May 
1998.  The veteran's mother, at that time his custodian, 
filed a June 1999 statement challenging the effective date of 
service connection.

To appeal a decision of the RO, the veteran must file a 
Notice of Disagreement within one year of the notification of 
the decision, in this case, May 1998.  See 38 C.F.R. 
§§ 20.201, 20.302 (2007).  The veteran, through his mother, 
did not disagree within one year of notice of the effective 
date assigned until June 1999.  The June 1999 letter is 
clearly after the one year window expired; thus, there is no 
timely Notice of Disagreement.  Accordingly, the Board finds 
that the April 1998 decision became final.  See 38 U.S.C.A. 
§ 7104 (2007).  

Upon receipt of the June 1999 letter, the RO began processing 
a claim of clear and unmistakable error in the June 1987 
rating decision which had originally denied service 
connection.  A June 2001 Board decision determined that clear 
and unmistakable error did not exist in the June 16, 1987 
rating decision that denied service connection for paranoid 
schizophrenia.  The Board decision is final.  See 38 U.S.C.A. 
§ 7105 (2007).  

In January 2003, the veteran again requested that the RO 
assign an earlier effective date than February 22, 1994 for 
the grant of service connection and assignment of his 100 
percent disability rating.  The RO adjudicated the claim on a 
de novo basis, as though the veteran or his custodian had 
filed a timely Notice of Disagreement, requesting that the 
veteran submit additional evidence in support of his claim.  

The Court of Appeals for Veterans Claims (Court) issued a 
decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), which 
controls in this case.  In that case, the Court held that a 
final decision of the Secretary was subject to revision only 
on the grounds of clear and unmistakable error (CUE), or upon 
the presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the veteran's awards.  The Court concluded that 
there was no proper claim and dismissed the case.

Such is also true in this case.  Here, the April 1998 
decision assigning the effective date for the award of 
service connection is final.  No claim based on CUE in that 
decision has been filed or adjudicated.  Thus, because the 
submission of new and material evidence could not result in 
an earlier effective date, there is no proper claim, and the 
appeal must be dismissed.

In light of the above, the appellant's freestanding claim for 
an earlier effective date for service connection seeks an 
outcome not provided by law.  When the law is dispositive 
against a claim, as here, the claim must be denied or the 
appeal terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


